No. 05-115

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2005 MT 326N

                                             __________________________________________

IN RE THE MARRIAGE OF

SUE ANNE TANNER WORKMAN,

              Petitioner and Appellant,

         v.

CLAYTON DALE WORKMAN,

              Respondent and Respondent.

                                             __________________________________________

APPEAL FROM:         District Court of the Fourth Judicial District,
                     In and for the County of Missoula, Cause No. DR 2001-412
                     The Honorable John W. Larson, Judge presiding.



COUNSEL OF RECORD:

              For Appellant:

                     Christopher Daly, Attorney at Law, Missoula, Montana

              For Respondent:

                     Clayton Workman (pro se), Missoula, Montana

                                             __________________________________________

                                            Submitted on Briefs: November 22, 2005

                                                        Decided: December 20, 2005

Filed:



                                             Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. Its case title, Supreme Court cause number and disposition shall be

included in this Court's quarterly list of noncitable cases published in the Pacific Reporter

and Montana Reports.

¶2     Sue Workman (Sue) appeals from that portion of the amended findings of fact,

conclusions of law, and decree of dissolution issued by the Fourth Judicial District Court,

Missoula County, regarding the primary residential custody of the children with her

husband, Clayton Dale Workman (Clayton). Sue’s challenge focuses on the alleged

deficiencies in the recommendations and report prepared by the guardian ad litem and the

District Court in accepting the guardian ad litem’s recommendations.

¶3     The parenting plan adopted by the District Court provides that Clayton should

have primary residential custody of the children. The children should reside during the

school year with Clayton while attending Potomac School. Sue retains visitation every

other weekend, except January through March, during which she will have one weekend

per month due to the dangers of traveling on the highway during these winter months.

The parenting plan also grants Sue visitation the full three days of every other three-day

legal holiday and one-half of all summer with the two younger children and summer

visitation as requested by the oldest child.

¶4     We review decisions of a district court involving parenting issues under an abuse

of discretion standard. Czapranski v. Czapranski, 2003 MT 14, ¶ 10, 314 Mont. 55, ¶ 10,
                                               2
63 P.3d 499, ¶ 10. When reviewing the court’s discretionary decision, we review its

findings of fact and determine whether they are clearly erroneous. In re Marriage of

Fishbaugh, 2002 MT 175, ¶ 19, 310 Mont. 519, ¶ 19, 52 P.3d 395, ¶ 19.

¶5     The briefs and the record presented indicate that settled Montana law controls the

outcome and the District Court correctly applied this settled law. The District Court

appointed a guardian ad litem as authorized under § 40-4-205, MCA, to represent the

interests of the minor children in this proceeding. Nothing in the record indicates that the

District Court abused its discretion in relying upon the recommendations of the guardian

ad litem and in adopting these recommendations in its proposed findings of fact and

conclusions of law. We affirm the District Court.

¶6     We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of

our 1996 Internal Operating Rules, as amended in 2003, which provides for

memorandum opinions.


                                                        /S/ BRIAN MORRIS


We Concur:

/S/ KARLA M. GRAY
/S/ JAMES C. NELSON
/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART




                                             3